Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 1 of 8 PageID# 5972




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION




   IN RE: ZETIA (EZETIMIBE) ANTITRUST
                                                        MDL No. 2:18-md-2836
   LITIGATION


   THIS DOCUMENT RELATES TO:
   ALL ACTIONS

   DECLARATION OF THOMAS M. SOBOL IN SUPPORT OF DIRECT PURCHASER
  CLASS PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

  I, Thomas M. Sobol, hereby declare as follows:

         1.      I am a member of the bar of the Supreme Judicial Court of the Commonwealth of

  Massachusetts and of the United States District Court for the District of Massachusetts and have

  been admitted pro hac vice to this Court.1 I am the managing partner of the Boston office of

  Hagens Berman Sobol Shapiro LLP, counsel for plaintiff FWK Holdings LLC (“FWK”) and

  interim lead counsel for the putative direct purchaser class in this matter.

         2.      I submit this declaration in support of the Direct Purchaser Class Plaintiffs’

  Motion for Class Certification for Purposes of Settlement with Par Pharmaceutical, Inc.,

  Appointment of Class Counsel, Preliminary Approval of Proposed Settlement, Approval of the

  Form and Manner of Notice to the Class, Appointment of a Notice Administrator, a Stay of All

  Proceedings in this MDL as Against Par, and Setting the Final Settlement Schedule and Date for

  a Fairness Hearing. I have personal knowledge of the facts set forth in this Declaration.




     1
      See Order Granting Motion to Appear Pro Hac Vice by Thomas M. Sobol, January 24,
  2018, ECF No. 6.


                                                    1
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 2 of 8 PageID# 5973




          3.     On June 21, 2019, the Direct Purchaser Class Plaintiffs, by and through their

  counsel, entered into a proposed class-wide settlement (“Settlement”) with Par Pharmaceutical,

  Inc. (“Par”). A motion for leave to amend the Direct Purchaser Class Plaintiffs’ complaint to add

  Par was then pending and was granted just four days later on June 25, 2019. A copy of the

  Settlement is attached hereto as Exhibit 1.

          4.     Under the terms of the Settlement, Par agreed to: (i) produce discovery in

  accordance with the discovery requests attached as Exhibit D to the Settlement, (ii) search for

  such responsive discovery in accordance with the search terms and custodians set out in Exhibit

  E to the Settlement, (iii) authenticate certain documents already produced by Glenmark

  concerning Par’s involvement in the agreement between Merck and Glenmark to settle their

  patent infringement litigation concerning Zetia, (iv) provide a 30(b)(6) deposition witness and, if

  need be, a witness or witnesses at trial, and (v) execute a covenant not to bring or assert claims or

  counterclaims against the remaining defendants, Merck or Glenmark, arising under the Sherman

  or Clayton Acts relating to the conduct alleged in Direct Purchaser Class Plaintiffs’ Complaint.

  Each of these commitments is contingent upon the Court’s approval of the terms of the

  Settlement and the certification of the Direct Purchaser Settlement Class for settlement purposes

  only.

          5.     In exchange, the Direct Purchaser Class Plaintiffs agreed, upon completion of

  Par’s obligations to produce documents and provide a 30(b)(6) witness and the entry by the

  Court of an order preliminarily approving the Settlement, to release their claims against Par

  relating to the conduct alleged in this litigation.




                                                        2
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 3 of 8 PageID# 5974




         6.      The Direct Purchaser Class Plaintiffs’ decisions to move to add Par as a defendant

  on May 8, 2019 and, subsequently, to settle with Par, came after months of thorough analysis of

  discovery already produced in this litigation relating to Par.

         7.      In November 2018, Glenmark produced its distribution agreement with Par

  concerning Glenmark’s generic Zetia product, revealing Par’s involvement not only in the

  distribution of generic Zetia jointly with Glenmark, but also Par’s involvement in the alleged

  anticompetitive reverse payment settlement agreement between Merck and Glenmark dated May

  10, 2010. Direct Purchaser Class Plaintiffs’ counsel immediately sought discovery from both

  Merck and Glenmark specifically directed to uncover the breadth and extent of Par’s

  involvement. They also subpoenaed Par.

         8.      Subsequently, the Plaintiffs – spearheaded by the counsel for the Direct Purchaser

  Class Plaintiffs – engaged in numerous meet-and-confer discussions with Par, negotiating search

  terms, custodians, and other parameters of Par’s non-party discovery obligations. They also

  obtained and reviewed document productions from the Merck and Glenmark over the next

  several months, amounting to over two million pages. Documents in these productions confirmed

  the need to add Par as a defendant. The Direct Purchaser Class Plaintiffs moved to do so on May

  8, 2019.

         9.      The Direct Purchaser Class Plaintiffs notified Par that they intended to add Par as

  a defendant. Par and the Direct Purchaser Class Plaintiffs then engaged in more than a month of

  settlement negotiations, during which no less than eight attorneys for the Direct Purchaser Class

  Plaintiffs and three attorneys for Par engaged in numerous teleconferences.

         10.     By the time the Direct Purchase Class Plaintiffs and Par determined to settle, the

  record of Par’s involvement in the matter was substantial and included communications




                                                    3
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 4 of 8 PageID# 5975




  reflecting Par’s direct involvement in negotiating the terms of settlement and its provisions

  promising that Merck would not launch its own generic version of Zetia. As part of the

  Settlement, Par agreed to authenticate many of those communications.

          11.     In mid-June, 2019 and while Direct Purchaser Class Plaintiffs continued to

  negotiate with Par, MDL Plaintiffs and Merck and Glenmark negotiated a new case schedule,

  which was ultimately agreed upon and submitted to the Court on June 19, 2019.

          12.     The Direct Purchaser Class Plaintiffs determined to settle with Par based on a

  number of factors, including i) Par’s dubious financial situation given its parent, Endo

  International plc.’s, significant and well-publicized liabilities and risk of bankruptcy, ii) the fact

  that a bankruptcy by Par’s parent during the pendency of this litigation could significantly affect

  the trajectory and timeline of the litigation of claims against Merck and Glenmark, iii) Class

  Counsel’s assessment that the discovery that Par agreed to provide under the agreement would

  aid in prosecution of the case against Merck and Glenmark and could be accomplished within the

  timelines established by the newly-negotiated case schedule, and iv) the value to the Direct

  Purchaser Class Plaintiffs of Par’s covenant not to sue Merck or Glenmark based on the conduct

  alleged in this litigation.

          13.     All plaintiff groups in this multi-district litigation were informed of, and invited to

  participate in, a potential settlement with Par before the execution of the Settlement (and before

  the new case schedule was stipulated to), including that Par would provide expedited discovery

  and a covenant not to sue Merck or Glenmark based on the subject matter of this litigation.

          14.     Attached hereto are true and accurate copies of the following exhibits cited in the

  Direct Purchaser Class Plaintiffs’ Motion for Preliminary Approval of the Settlement with Par:




                                                     4
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 5 of 8 PageID# 5976




             Exhibit No.                              Description

              Exhibit 1     Settlement Agreement between Par Pharmaceutical, Inc. and
                            the Direct Purchaser Plaintiffs, dated June 21, 2019,
                            including Exhibits A – E

              Exhibit 2     First Modification to the Settlement Agreement between Par
                            Pharmaceutical, Inc. and the Direct Purchaser Plaintiffs,
                            dated June 27, 2019

              Exhibit 3     [Proposed] Order Granting Direct Purchaser Class Plaintiffs’
                            Motion for Class Certification for Purposes of Settlement
                            with Par Pharmaceutical, Inc., Appointment of Class
                            Counsel, Preliminary Approval of Proposed Settlement,
                            Approval of the Form and Manner of Notice to the Class,
                            Appointment of a Notice Administrator, a Stay of All
                            Proceedings in the MDL as Against Par, and Setting the
                            Final Settlement Schedule and Date for a Fairness Hearing

              Exhibit 4     [Proposed] Notice of Settlement between Par
                            Pharmaceutical, Inc. and the Direct Purchaser Plaintiffs

              Exhibit 5     Declaration of Lynette Hilton, Ph.D., dated July 15, 2019

              Exhibit 6     Declaration of William W. Wikersham in Support of Direct
                            Purchaser Class Notice Program

              Exhibit 7     Resume of the Boston office of Hagens Berman Sobol
                            Shapiro LLP

  Executed under the pains and penalties of perjury on this day, July 15, 2019.




                                                   ____________________________
                                                   Thomas M. Sobol
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                                   55 Cambridge Parkway, Suite 301
                                                   Cambridge, MA 02142




                                                  5
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 6 of 8 PageID# 5977




  Dated: July 15, 2019                  Respectfully submitted,

                                        /s/ William H. Monroe, Jr.
                                        William H. Monroe, Jr. (VSB No. 27441)
                                        Marc C. Greco (VSB No. 41496)
                                        Kip A. Harbison (VSB No. 38648)
                                        Michael A. Glasser (VSB No. 17651)
                                        GLASSER AND GLASSER, P.L.C.
                                        Crown Center, Suite 600
                                        580 East Main Street
                                        Norfolk, VA 23510
                                        Tel.: (757) 625-6787
                                        Fax: (757) 625-5959
                                        bill@glasserlaw.com
                                        marcg@glasserlaw.com
                                        kip@glasserlaw.com
                                        michael@glasserlaw.com

                                        Liaison Counsel for Plaintiff FWK Holdings,
                                        LLC, Cesar Castillo, Inc, Rochester Drug
                                        Cooperative, Inc. and the Proposed Direct
                                        Purchaser Class


                                        Thomas M. Sobol
                                        Kristen A. Johnson
                                        Edward Notargiacomo
                                        Hannah Schwarzschild
                                        Bradley Vettraino
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        55 Cambridge Parkway, Suite 301
                                        Cambridge, MA 02142
                                        Telephone: (617) 482-3700
                                        Facsimile: (617) 482-3003
                                        tom@hbsslaw.com
                                        kristenj@hbsslaw.com
                                        ed@hbsslaw.com
                                        hannahs@hbsslaw.com
                                        bradleyv@hbsslaw.com

                                        Lead Counsel for the Proposed Direct Purchaser
                                        Class
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 7 of 8 PageID# 5978




   John D. Radice                                  Steve D. Shadowen
   Radice Law Firm, P.C.                           Matthew C. Weiner
   475 Wall Street                                 Hilliard & Shadowen LLP
   Princeton, NJ 08540                             2407 S. Congress Ave, Suite E 122
   Telephone: (646) 245-8502                       Austin, TX 78704
   Facsimile: (609) 385-0745                       Telephone: (855) 344-3298
   jradice@radicelawfirm.com                       steve@hilliardshadowenlaw.com
                                                   matt@hilliardshadowenlaw.com
   Paul E. Slater
   Joseph M. Vanek                                 Joseph H. Meltzer
   David P. Germaine                               Terence S. Ziegler
   Alberto Rodriguez                               Kessler Topaz Meltzer & Check LLP
   Sperling & Slater, P.C.                         280 King of Prussia Road
   55 W. Monroe, Suite 3200                        Radnor, PA 19087
   Chicago, IL 60603                               Telephone: 610-667-7706
   Telephone: (312) 641-3200                       Facsimile: 610-667-7056
   pes@sperling-law.com                            jmeltzer@ktmc.com
   jvanek@sperling-law.com                         tziegler@ktmc.com
   dgermaine@sperling-law.com
   arodriguez@sperling-law.com
                                                   Sharon K. Robertson
                                                   Donna M. Evans
                                                   COHEN MILSTEIN SELLERS & TOLL PLC
                                                   88 Pine Street, 14th Floor
                                                   New York, NY 10005
                                                   Telephone: (212) 838-7797
                                                   Facsimile: (212) 838-7745
                                                   srobertsons@cohenmilstein.com
                                                   devans@cohenmilstein.com

   Counsel for Plaintiff FWK Holdings, LLC and the Proposed Direct Purchaser Class


   Linda P. Nussbaum                             Jayne A. Goldstein
   Nussbaum Law Group, P.C.                      Shepherd, Finkelman, Miller & Shah, LLP
   1211 Avenue of the Americas, 40th Floor       1625 North Commerce Parkway, Ste. 320
   New York, NY 10036-8718                       Fort Lauderdale, FL 33326
   Tel: (917) 438-9189                           Tel.: (954) 515-0123
   lnussbaum@nussbaumpc.com                      Facsimile: (866) 300-7367
                                                 jgoldstein@sfmslaw.com

   Counsel for Plaintiff Cesar Castillo, Inc. and the Proposed Direct Purchaser Class
Case 2:18-md-02836-RBS-DEM Document 374 Filed 07/15/19 Page 8 of 8 PageID# 5979




   David F. Sorensen                                Barry Taus
   Zachary D. Caplan                                Archana Tamoshunas
   Berger & Montague, P.C.                          Kevin Landau
   1818 Market Street, Suite 3600                   Taus, Cebulash & Landau, LLP
   Philadelphia, PA 19103                           80 Maiden Lane, Suite 1204
   Tel: (215) 875-3000                              New York, NY10038
   Fax: (215) 875-4604                              Tel: (646) 873-7654
   dsorensen@bm.net                                 btaus@tcllaw.com
   zcaplan@bm.net                                   atamoshunas@tcllaw.com
                                                    klandau@tcllaw.com

   Peter R. Kohn                                    Bradley J. Demuth
   Joseph T. Lukens                                 Faruqi & Faruqi, LLP
   Faruqi & Faruqi, LLP                             685 Third Avenue, 26th Floor
   1617 John F. Kennedy Boulevard                   New York, NY 10017
   Suite 1550                                       Tel: (212) 983-9330
   Philadelphia, PA 19103                           Fax: (212) 983-9331
   Tel: (215) 277-5770                              bdemuth@faruqilaw.com
   Fax: (215) 277-5771
   pkohn@faruqilaw.com
   nclark@faruqilaw.com

  Counsel for Rochester Drug Cooperative, Inc. and the Proposed Direct Purchaser Class




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk of
  the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all
  counsel of record who have made a formal appearance.




  Dated: July 15, 2019                                  /s/ William H. Monroe, Jr.
                                                        William H. Monroe, Jr. (VSB No. 27441)
